       Case 1:20-cv-07291-AJN-SDA Document 20 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  1/19/21
SOUTHERN DISTRICT OF NEW YORK


  Hector Torres,

                          Plaintiff,
                                                                    20-cv-7291 (AJN)
                   –v–
                                                                         ORDER
  Commissioner of Social Security,

                          Defendant.



ALISON J. NATHAN, District Judge:
        In an Order dated September 15, 2020, the Court directed the parties to meet and confer
to discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all
further proceedings before the assigned Magistrate Judge. Dkt. No. 8. The deadline to file either
an executed consent form or a joint letter advising the Court that the parties do not consent was
two weeks from the date on which Defendant noticed an appearance. See id. Counsel for
Defendant filed a notice of appearance on December 4, 2020. Dkt. No. 17. However, the Court
is not in receipt of either a consent form or joint letter.
        The parties are hereby ORDERED to respond to the Court’s September 15, 2020 Order
by no later than January 29, 2021. The parties are advised that they are free to withhold consent
without negative consequences. This Order does not alter the deadlines set forth in any of the
Court’s scheduling orders.

SO ORDERED.
 Dated: January 19, 2021
        New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
